Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on June 20, 2018, in which claims 1-15 were presented for examination, of which claims 3 and 10-15 were withdrawn, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A1 (Figs 1-3; [0011] and [0017], claims 1-2, and 4-9 in the reply filed on September 16, 2020 is acknowledged.

Allowable Subject Matter
Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US Patent 2,719,992) in view of Kadogawa et al. (US Patent 4,691,398).
Regarding claim 1, MacDonald discloses a machine for vamp shaping (Col. 1, Lines: 23-25, Fig. 1), the machine comprising: a body (16, Fig. 1) having at least two vertical holes (see annotated Fig. 1 below) disposed through the body (16) at a spaced interval (examiner notes this limitation is shown in Fig. 1); at least one vertical device (combination of 22, 40, and 494, Fig. 1-3) mounted to the body (16) via the at least two vertical holes (Col. 3, Lines: 44-62, see annotated Fig. 1 below) and each one of the at least one vertical device (combination of 22, 40, and 494) having a toe-cap inner mold (494) mounted to the body (16, examiner notes element 494 is mounted to element 16 through various other elements as shown in Fig. 3); a vamp locating module (22) movably mounted to the at least two vertical holes (Col. 2, Lines: 68-71, examiner notes element 22 is mounted to the at least two vertical holes through element 32), and located near the toe-cap inner mold (494); and a toe-cap upper module (40) movably mounted to the vamp locating module (22, examiner notes element 40 is movably mounted to element 22 through elements 70 and 32), and located above the toe-cap inner mold (494, Fig. 3).

    PNG
    media_image1.png
    487
    611
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated
MacDonald does not disclose at least one horizontal device.
However, Kadogawa teaches yet another machine for making shoes, wherein Kadogawa teaches a body (combination of 4, 8a, and 8b) and at least two horizontal holes (see annotated Fig. 1 below) disposed through the body at a spaced interval (examiner notes the holes are shown as spaced in the annotated Fig. 1 below)
and at least one horizontal device (combination 6, 16a, 16b, and annotated “heel-cap inner module”) mounted to the body via the at least two horizontal holes (examiner notes the horizontal device are mounted to the body through elements 8a and 8b), and each one of the at least one horizontal device having a heel-cap inner module (see annotated Fig. 1 below) movably mounted to the at least two horizontal holes (examiner notes the heel-cap inner module is mounted to the at least two horizontal holes through element 7); and a heel-cap outer module (16a and 16b) movably mounted to the heel-cap inner module (see annotated Fig. 1 below) and located beside the heel-cap inner module (Col. 10, Lines: 6-9, see annotated Fig. 1 below, examiner notes elements 16a and 16b move to engage with the heel-cap outer module) and away from the body (combination of 4, 8a, and 8b, examiner notes it’s the annotated “heel0cap inner module” is shown as been vertically away from the body).

    PNG
    media_image2.png
    537
    688
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine disclosed by MacDonald, by incorporating a horizontal device as taught by Kadogawa, in order to keep the vamp of the shoe held securely over its mold while the machine is in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732             

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732